Case 2:19-cv-10429-SFC-DRG ECF No. 1-2 filed 02/12/19 PagelD.98 Page1of6

 

EXHIBIT A

 

 

 

 
Case 2:19-cv-10429-SFC-DRG ECF No. 1-2 filed 02/12/19 PagelD.99 Page 2 of 6

This case has been designated as an eFiling case. To review a copy of the Notice of Mandatory
eFiling visit www.ocakgov.com/efiling.

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

GERALD EVANS,
2018-169511-NI
Case No. 18- -NI
vs. Ho. 5GE MICHAEL

JONATHON WILKINSON, WARREN
J. RAYL, INC., and
RYDER TRUCK RENTAL, INC.

Plaintiff,

Defendants.

 

THE LOBB LAW FIRM
JOSEPH 8. LOBB (P26009)
DANIELA. GROVES (P74026)
Attorneys for Plaintiff

30555 Southfield Road, Suite 440
Southfield, MI 48076
248-591-4090; 248-591-4089 (fax)

There is no other pending or resolved civil action arising out of
the same transaction or occurrence as alleged in this complaint.

OMPLAINT

NOW COMES Plaintiff, Geraid Evans, by and through his attomeys, THE LOBB LAW

FIRM, and for his Complaint states the following:
GENERAL ALLEGATIONS

1. Plaintiff, Gerald Evans, is a resident of the City of Detroit, County of Wayne, State
of Michigan.

2. Defendant, Jonathon Wilkinson, is believed to be a resident of the City of Aicron,
County of Summit County, State of Ohio.

3. Defendant, J Rayl, Inc., licensed to do business and conducting business in. the

County of Oakland, State of Michigan, and has their resident agent, Corporate Creations Network,
Case 2:19-cv-10429-SFC-DRG ECF No. 1-2 filed 02/12/19 PagelD.100 Page 3 of 6

Inc., 28175 Haggerty Rd., Novi, MI 48377.

4. Defendant, Ryder Truck Rental, Inc. licensed to do business and conducting
business in the County of Oakland, State of Michigan, and has their resident agent, Corporate
Creations Network, Inc., 28175 Haggerty Rd., Novi, MI 48377.

5. The amount in controversy in this cause exceeds Twenty-Five-Thousand ($25,000.00)
dollars exclusive of costs, interest and attorney fees.

6, This lawsuit arises out of an automobile accident, which occurred on 7” of July, 20 18,
at approximately 6:48 PM, in the City of Bloomfield Township, County of Oakland, State of
Michigan.

7. At said date, time, and place, Plaintiff, Gerald Evans, was driving in a 2002 Satum
SL2 traveling northbound on Telegraph near the intersection of Jo Ann St. immediately prior to the
accident.

8. At said date, time, and place, Defendant, Jonathon Wilkinson, was operating 2014
International TR semi-truck northbound on Telegraph near the intersection of Jo Ann St. immediately
prior to the accident.

9. At said date, time, and place, Defendant, Jonathon Wilkinson, was initiating a wide
right turn from outside of the designated turn lane. Plaintiff, Gerald Evans, unseen by the
Defendant, was driving in the turn lane. Defendant, Jonathon Wilkinson, failed to properly check
for traffic when attempting to make the wide turn, which created the collision with Plaintiff, Gerald
Evans. As a result, Plaintiff sustained serious and lasting injuries.

COUNT I — NEGLIGENCE OF JONATHON WILKINSON
10. Plaintiff hereby incorporates all previous paragraphs by reference as though fully set

forth herein.
Case 2:19-cv-10429-SFC-DRG ECF No. 1-2 filed 02/12/19 PagelD.101 Page 4 of 6

11. Defendant, Jonathon Wilkinson, owed Plaintiff certain duties which Defendant
violated, and the violation of these obligations consisted of the following acts of negligence and
breaches of duties owed to Plaintiff:

a. Violation of MCL 257.627 which provides that: a person operating a motor
vehicle on a highway shall drive the same at a careful and prudent speed, not
greater than nor less than is reasonable and proper, having due regard to the traffic,
surface, and width of the highway, and of any other conditions then existing; and,
no person shall operate a motor vehicle on a highway at a greater speed than that
which will permit a stop within the assured clear distance ahead;

b. Violation of the duty to exercise reasonable care and caution, and to observe other
vehicles lawfully upon the roadway, particularly the vehicle of Plaintiff,

c. Violation of the duty to operate a motor vehicle so as to avoid collision with other
vehicles, particularly the vehicle of Plaintiff,

d. Violation of the duty to operate a motor vehicle in such a manner as to maintain

the same under control, taking into account the grade of highway and general
conditions then existing, and to maintain said vehicle so that it could be safely

halted;

e. Violation of the duty to keep a motor vehicle under control at all times,

f Violation of MCL 257.705, which provides that a person driving a vehicle on a
highway shall equip his or her vehicle with brakes adequate to control the
movement of, and to stop and hold said vehicle.

g. Violation of the duty to keep a proper lookout for traffic conditions then and there
existing, or while keeping said lookout, failing to heed such conditions;

h. Violation of the duty to yield to oncoming traffic on the highway,

i. Failure to stop as indicated by a stop sign before entering an intersection in
violation of MCL 257.649,

j. Failure to yield the right of way to a vehicle which has entered the intersection in
violation of MCL 257.649;

kk. Failure to obey the instructions of a traffic control device in violation of MCL
500.611; , :

1. Violation of other duties not heretofore mentioned.
Case 2:19-cv-10429-SFC-DRG ECF No. 1-2 filed 02/12/19 PagelD.102 Page 5of6

12. Plaintiff further states and alleges that at the time and place set forth above, Defendant,
Defendant Driver, did then and there negligently, carelessly and without due regard for the rights of
Plaintiff, fail and neglect to control, maintain and operate the above listed motor vehicle, as required,
and as specifically set forth in the preceding paragraph of this Complaint.

13.  Asaconsequence of Defendant, Jonathon Wilkinson's, negligence, Plaintiffsustained
serious and lasting injuries.

14. Plaintiff further sustained injuries generally throughout his entire body, and sustained
injuries and ageravations to pre-existing conditions whether known or unknown at the time.

15. In addition to the physical and mental injuries suffered by Plaintiff, he has also
incurred damages both economic and non-economic in nature, including but not limited to lost
earings, and non-economic damages including but not limited to pain, suffering and loss of normal
function.

16. The injuries sustained by Plaintiff constitute a serious impairment of bedy functions,
and/or serious and permanent disfigurements. .

COUNT I - OWNER'S LIABILITY AS TO J. RAYL, INC. & RYDER TRUCK RENTAL,

17. Plaintiff hereby incorporates all previous paragraphs by reference as though fully set
forth herein.

18. J. Rayl, Inc. & Ryder Truck Rental, Inc. owed a duty to Plaintiff to entrust the vehicle
titted in his name to a reasonably prudent person who would drive with care and circumspection so
as to reasonably protect the safety, health, life and property of Plaintiff, and further owed a duty to
Plaintiff, and others similarly situated, to act with due and reasonable care under all the circumstances.

19. Contrary to said duties owed to Plaintiff, J. Rayl, Inc. & Ryder Truck Rental, Inc. was

negligent in the permission allowing Jonathon Wilkinson to operate their motor vehicle with their
Case 2:19-cv-10429-SFC-DRG ECF No. 1-2 filed 02/12/19 PagelD.103 Page 6 of 6

express or implied consent and/or knowledge.

20. Further, J. Rayl, Inc. & Ryder Truck Rental, Inc. actually or implicitly entrusted the
vehicle involved in this accident to Jonathon Wilkinson who, as J. Rayl, Inc. & Ryder Truck Rental,
Inc. knew or should have known, was a negligent driver, by reason or lack of skill and judgment,
and/or was not qualified to operate said motor vehicle in a wise and prudent manner.

21.  Asaconsequence of Jonathon Wilkinson's aforementioned negligence in operating
the motor vehicle owned by J. Rayl, Inc. & Ryder Track Rental, Inc. with their express or implied
consent, J. Rayl, Inc. & Ryder Truck Rental, Inc. is liable for Plaintiff's injuries pursuant to MCL
257.401.

22.  Asadirect and proximate result of the carelessness and negligence of J, Rayl, Inc. &
Ryder Truck Rental, Inc., Plaintiff sustained the injuries as are more particularly described herein.

WIEREFORE, Plaintiff, Gerald Evans, requests judgment against each Defendant in
whatever amount in excess of Twenty five Thousand ($25,000.00) dollars as is found to be

reasonable and just, plus interest, costs and attorney fees wrongfully sustained by Plaintiff.

Respectfully submitted,
THE LOBB LAW FIRM

/s/Daniel A. Groves

JOSEPH R. LOBB (P26009)
DANIEL A. GROVES (P74026)
Attorneys for Plaintiff

30555 Southfield Road, Suite 440
Southfield, MI 48076
248-591-4090; 248-591-4089 (fax)

Dated: October 26, 2018
